UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
REGIONS BANK, an Alabama PLAINTIFF
Banking Corporation
v. Civil Action No. 1:19-cv-00199-GHD-RP
GOLDEN TRIANGLE DEFENDANT
UROLOGY PLLC AND
KEVIN HENDERSON BOND

 

AGREED ORDER OF DISMISSAL WITH PREJUDICE

 

By reason of settlement, plaintiff Regions Bank’s claims against defendants, Golden
Triangle Urology, PLLC and Kevin Henderson Bond, are dismissed with prejudice, with all parties

to bear its/his own costs.

at

So ordered, this day of February, 2020. f : DY

UNITED STATES DISTRICT JUDGE

 

Submitted by:
Counsel for Defendant:

Jake N. Adams

BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, PC

211 Commerce Street

Baker Donelson Center, Suite 800

Nashville, TN 37201

Counsel for Plaintiff:

Timothy C. Hudson
Sims and Sims

P.O. Box 648
Columbus, MS 39703
